 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY A. SHARP,                                     1:18-cv-01556-AWI-GSA-PC
12                 Plaintiff,
                                                           ORDER DENYING PLAINTIFF’S
13         vs.                                             REQUEST FOR TRANSCRIPTS AND
                                                           DOCUMENTS
14   AUDREY KING, et al.,                                  (ECF No. 19.)
15                 Defendants.
16

17

18

19           Anthony A. Sharp (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights

20   action pursuant to 42 U.S.C. § 1983. On November 13, 2018, Plaintiff filed the Complaint

21   commencing this action. (ECF No. 1.)

22           On August 26, 2019, the court issued an order revoking Plaintiff’s in forma pauperis

23   status under 28 U.S.C. § 1915(g), and requiring Plaintiff to pay the filing fee in full for this action

24   within thirty days. (ECF No. 12.) On October 9, 2019, Plaintiff appealed the court’s order to the

25   Ninth Circuit Court of Appeals, and the appeal is pending. (ECF No. 14.)

26           On October 28, 2019, Plaintiff filed a request for copies of all transcripts and documents

27   from this case, which Plaintiff claims he needs because he filed an appeal to the Ninth Circuit.

28   (ECF No. 19.) To date, no proceedings in court, such as a hearing or trial, have taken place in

                                                       1
 1   this case for which a transcript is available. Therefore, Plaintiff’s request for transcripts shall be
 2   denied. Also, Plaintiff does not need to obtain copies of his case documents to proceed with his
 3   appeal as the Court of Appeals has access to the documents filed with the district court.
 4   Therefore, Plaintiff’s request for copies of documents shall also be denied.
 5          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for transcripts
 6   and documents from his case, filed on October 28, 2019, is DENIED.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 31, 2019                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
